Case 19-46230    Doc 14      Filed 11/23/19 Entered 11/23/19 14:38:23         Main Document
                                          Pg 1 of 1




                                            Certificate Number: 14912-MOE-DE-033738909
                                            Bankruptcy Case Number: 19-46230


                                                           14912-MOE-DE-033738909




              CERTIFICATE OF DEBTOR EDUCATION

 I CERTIFY that on November 22, 2019, at 6:31 o'clock PM EST, Meredith Dean
 completed a course on personal financial management given by internet by 001
 Debtoredu LLC, a provider approved pursuant to 11 U.S.C. 111 to provide an
 instructional course concerning personal financial management in the Eastern
 District of Missouri.




 Date:   November 22, 2019                  By:      /s/Jai Bhatt


                                            Name: Jai Bhatt


                                            Title:   Counselor
